Citation Nr: 1033570	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 206 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The Board observes that the Veteran indicated in his March 2008 
VA Form 9 that he was only appealing the denial of service 
connection for hearing loss in the September 2006 rating 
decision.  However, he also discussed the ringing in his ears in 
the reasons why he believed that VA decided his case correctly.  
As such, the Veteran did reference tinnitus in his March 2008 
substantive appeal.  Therefore, the Board may fairly construe the 
Veteran's appeal as encompassing the issue of entitlement to 
service connection for tinnitus.  Cf. Percy v. Shinseki, 23 Vet. 
App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 
(1998) (Board has an obligation to assess its own jurisdiction on 
appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (failure by appellant to file a substantive appeal with 
respect to this claim does not automatically foreclose his 
appeal, render the claim final, or otherwise deprive the Board of 
jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that where Board proceeded to review claims on 
appeal where no Substantive Appeal was filed, Board implicitly 
waived the filing requirement of the Substantive Appeal as to 
those claims).  Accordingly, the Board finds that the issue of 
entitlement to service connection for tinnitus is on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, 
nor may sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
March 2006 and April 2006 prior to the initial decision on the 
claims in September 2006.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the April 2006 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
February 2008 statement of the case (SOC) notified the Veteran of 
the reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate his 
claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the April 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claims, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the April 2006 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006 and April 2006 letters informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The letters 
also explained how disability ratings and effective dates were 
determined.  Moreover, the Board concludes below that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  All identified and available private medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims.  He has not identified any outstanding records 
that are relevant to his current claims.

The Board does acknowledge that the Veteran's complete service 
treatment records are not associated with the claims file.  In 
accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not exist 
or that further efforts to obtain those records would be futile.  
In this regard, the Board notes that the RO did request the 
Veteran's service treatment records.  However, an August 2006 
response indicated that the records were presumed destroyed by 
the fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri in 1973.  NPRC did send Surgeon General Office 
(SGO) records, but they did not pertain to any complaints of 
hearing loss or tinnitus.

In addition, the RO had informed the Veteran in the April 2006 
notice letter that some military records had been destroyed in a 
fire and that his records may not be available if they were 
stored there at that time.  The letter also requested that he 
complete and return NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data, so that a thorough search could be 
made for his military records.  The Veteran did complete and 
return the form in May 2006.  However, he listed his treatment 
dates as being in January 2006 and February 2006.  There were no 
dates or locations of treatment identified during his military 
service.  Indeed, there has been no allegation that he ever 
sought treatment in service, and as such, there would be no 
documentation.  Therefore, a search for morning reports or for 
additional Surgeon General Office (SGO) records would be futile. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment records.  Thus, the 
Board finds compliance with the applicable development 
procedures, and there is no indication that there is additional 
available evidence to substantiate the Veteran's claims that has 
not been associated with the claims folder.

In addition, the Veteran was afforded a VA examination in 
September 2006 in connection with his claims for service 
connection.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the September 
2006 VA examination and medical opinion obtained in this case are 
more than adequate, as they are predicated on a full reading of 
the Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  In fact, the examiner 
specifically discussed other possible factors to which his 
current disorders are attributable.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to the 
Veteran's claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

In addition, in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in favor of 
the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  "Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition."  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the 
provisions of section 1154(b) apply only to the second material 
issue involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post- service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Training Letter 10-02 was issued in March 2010 regarding the 
adjudication of claims for hearing loss and tinnitus.  In that 
letter, the Director of the VA Compensation and Pension Service 
indicated that the two most common causes of sensorineural 
hearing loss are presbycusis (age-related hearing loss) and 
noise-induced hearing loss (caused by chronic exposure to 
excessive noise).  It was also noted that the presence of a notch 
(of decreased hearing) that may be seen on audiograms generally 
at frequencies of 3000, 4000, or 6000 Hertz with a return toward 
normal at 8000 Hertz may be indicative of noise-induced hearing 
loss.  

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified. Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  Because the Veteran's complete service treatment 
records are unavailable for review, the Board must base its 
decision on other available evidence.

There is no evidence showing that bilateral hearing loss or 
tinnitus manifested in service.  In fact, the evidence shows that 
the Veteran did not complain of or seek treatment immediately 
following his separation from service or for many decades 
thereafter.  The first documentation is a January 2006 private 
medical record.  The Veteran himself also indicated in his March 
2006 VA Form 21-5256 that his hearing loss and tinnitus began 
over years, and he told the September 2006 VA examiner that his 
tinnitus began 10 to 20 years earlier, which would have been 
decades after his period of service.  Indeed, he has never stated 
that such disorders actually had their onset in service, but 
rather has claimed that they are related to his noise exposure 
therein.  Therefore, the Board finds that bilateral hearing loss 
and tinnitus did not manifest in service or within one year 
thereafter.

The Board does note that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his bilateral hearing loss and tinnitus 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  Moreover, his service personnel records list his 
occupational specialty as a pilot, and the RO has conceded his 
military noise exposure.  Indeed, the RO specifically noted that 
the Veteran was awarded the Air Medal and Bronze Stars for 
engaging in direct combat.  As such, there is satisfactory 
evidence that the Veteran had noise exposure consistent with the 
circumstances, conditions, or hardships of his service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 
F.3d 389 (1996).  Accordingly, the Board concludes that the 
Veteran had noise exposure during service.

In addition, the September 2006 VA examination report shows that 
the Veteran has current bilateral hearing loss by VA standards as 
well as tinnitus.  See 38 C.F.R. § 3.385.

Nevertheless, the Board finds that the medical evidence of record 
does not link the Veteran's current bilateral hearing loss and 
tinnitus to service.  In this regard, the September 2006 VA 
examiner reviewed the claims file, discussed the Veteran's 
medical history and his history of noise exposure both during and 
after service, and performed an examination.  The examiner noted 
that loud noise was conceded during the Veteran's military 
service as a pilot.  However, she observed that the Veteran did 
not seek treatment or audiological services until 60 after his 
separation and that he was not shown to have the high frequency 
notch typically associated with loud noise exposure.  Instead, 
she believed that his configuration of hearing loss was more 
consistent with presbycusis (aging).  Therefore, she stated that 
it was less than 50 percent likely that his hearing loss was 
attributable to his military service and instead was more likely 
attributable to the subsequent passage of time.  

In addition, the September 2006 VA examiner noted that the 
Veteran reported having a very vague awareness of the onset of 
his tinnitus and believed that it began somewhere between 10 and 
20 years earlier.  She commented that the events surrounding the 
onset of tinnitus due to acoustic trauma are generally remembered 
very specifically.  She also stated that that an onset of 
tinnitus 20 years ago would be very remote from the time of 
service, which ended 60 years earlier.  Therefore, the examiner 
opined that it was less than 50 percent likely that the Veteran's 
tinnitus was attributable to his military service.

There is no medical evidence showing otherwise.  The Veteran did 
submit private medical records dated in January 2006 showing that 
he was evaluated for hearing aids.  However, the report did not 
contain any opinion regarding the etiology of his current hearing 
loss or tinnitus.  

The Board does also acknowledge the informal hearing presentation 
submitted by the Veteran's representative in July 2010.  In 
particular, he noted that VA Compensation and Pension Service 
released "a training letter Inter-Rater Reliability Case Fact 
Pattern January 2010 concerning hearing loss and tinnitus."  He 
requested that the letter be considered in this case, but he did 
not provide any further argument.  The Board has reviewed a 
document entitled "Inter-Rater Reliability Case Fact Patter 
January 2010" discussing hearing loss and tinnitus.  However, 
the Board notes that the document is not a training letter.  
Rather, it was prepared by the Compensation and Pension Service 
Quality Assurance Staff and appears to review the facts in 
another case and the results.  Nevertheless, the Board notes that 
the facts discussed in that document are entirely different from 
the facts in the present case.  Indeed, the January 2010 document 
indicates that a veteran's service treatment records were 
available and negative for any complaints or findings of hearing 
loss and tinnitus, whereas in this case, the Veteran's service 
treatment records could not be obtained.  More significantly, the 
other case involved a positive nexus opinion by a VA examiner 
relating that veteran's hearing loss and tinnitus to his acoustic 
trauma in service, whereas in this case, the September 2006 VA 
examiner actually rendered a negative nexus opinion.  Therefore, 
the Board concludes that the January 2010 document is of little 
probative value in this case.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Because the 
preponderance of the evidence is against the Veteran's claims, 
the benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that service connection for bilateral hearing 
loss and tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


